                                    1           Z. KATHRYN BRANSON, ESQ., Bar No. 11540
                                                STEVEN J.T. WASHINGTON, ESQ., Bar No. 14298
                                    2           LITTLER MENDELSON, P.C.
                                                3960 Howard Hughes Parkway
                                    3           Suite 300
                                                Las Vegas, NV 89169-5937
                                    4           Telephone: 702.862.8800
                                                Fax No.:     702.862.8811
                                    5           Email:       kbranson@littler.com
                                                             swashington@littler.com
                                    6
                                                Attorneys for Defendant
                                    7           FITNESS ALLIANCE, LLC,
                                                wrongly identified as EOS FITNESS BRAND, LLC
                                    8

                                    9                                           UNITED STATES DISTRICT COURT

                               10                                                     DISTRICT OF NEVADA

                               11

                               12               JOHN IANNUZZI, an individual,                      Case No. 2:20-cv-02194-RFB-EJY

                               13                                  Plaintiff,

                               14               vs.                                               STIPULATION AND ORDER TO DISMISS
                                                                                                  ENTIRE ACTION WITH PREJUDICE
                               15               EOS FITNESS BRAND, LLC,

                               16                                  Defendant.

                               17

                               18                      Plaintiff JOHN IANNUZZI (“Plaintiff”) and Defendant FITNESS ALLIANCE, LLC, wrongly

                               19               identified as EoS FITNESS BRAND, LLC (“Fitness Alliance” or “Defendant”) by and through their

                               20               respective attorneys of record, hereby stipulate and agree to the dismissal of this action in its entirety,

                               21               with prejudice, with each party to bear its own costs and attorneys’ fees.

                               22                      The parties agree that neither party shall be deemed to be a prevailing party in this action and

                               23               ///

                               24               ///

                               25               ///

                               26

                               27

                               28
L I T T L ER ME N DE LS ON, P.C .
           A t t o r n e y s A t L aw
  3 9 6 0 H o w a r d H u g h e s Pa r k wa y
                 S ui te 300
    L a s V e g a s , N V 8 9 1 6 9 - 59 3 7
              702.862.8800
                                    1           that neither party will file for an award of attorneys’ fees or costs pursuant to any rule, statute, or law,

                                    2           whether local, state, or federal, in any forum that would be available.

                                    3           Dated: May 14, 2021                          Dated: May 14, 2021

                                    4           Respectfully submitted,                              Respectfully submitted,
                                    5

                                    6           /s/ Amanda J. Brookhyser                            /s/ Steven J.T. Washington
                                                ANTHONY B. GOLDEN, ESQ.                             Z. KATHRYN BRANSON, ESQ.
                                    7           PUNEET K. GARG, ESQ.                                STEVEN J.T. WASHINGTON, ESQ.
                                                AMANDA J. BROOKHYSER, ESQ.                          LITTLER MENDELSON, P.C.
                                    8           GARG GOLDEN LAW FIRM
                                    9           Attorneys for Plaintiff                             Attorneys for Defendant
                                                JOHN IANNUZZI                                       FITNESS ALLIANCE, LLC,
                               10                                                                   wrongly identified as EOS FITNESS BRAND,
                                                                                                    LLC
                               11

                               12

                               13                                                                ORDER
                               14
                                                                                                        IT IS SO ORDERED.
                               15
                                                                                                        Dated: _____________________,
                                                                                                                 May 18               2021.
                               16

                               17

                               18                                                                       _______________________________________
                               19                                                                       UNITED STATES DISTRICT JUDGE

                               20               4841-4496-3814.1 / 081134-1018

                               21

                               22

                               23

                               24

                               25

                               26

                               27

                               28
L I T T L ER ME N DE LS ON, P.C .
           A t t o r n e y s A t L aw
  3 9 6 0 H o w a r d H u g h e s Pa r k wa y
                                                                                                   2.
                 S ui te 300
    L a s V e g a s , N V 8 9 1 6 9 - 59 3 7
              702.862.8800
